FILED
                           NOT FOR PUBLICATION                               AUG 01 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


HOLLY J. WILSON,                                No. 10-35872

              Plaintiff - Appellant,            D.C. No. 3:09-cv-05411-RJB

  v.
                                                MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner,
Social Security Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                        Argued and Submitted July 14, 2011
                               Seattle, Washington

Before: GILMAN,** CLIFTON, and N.R. SMITH, Circuit Judges.



       Holly Wilson filed an application for supplemental security income and



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
               The Honorable Ronald Lee Gilman, Senior Circuit Judge for the Sixth
Circuit, sitting by designation.
disability insurance benefits under the Social Security Act. She claimed that she was

disabled due to depression, anxiety, and a traumatic head injury. The administrative

law judge (ALJ) found that Wilson was not disabled because, if she refrained from

drug and alcohol abuse, she could perform her past work as a production assembler.

Accordingly, the ALJ denied Wilson benefits. The magistrate judge recommended

affirming that decision, and the district court agreed essentially for the reasons set

forth by the magistrate judge.

      After hearing oral argument and studying both the record and the parties’ briefs,

we conclude that addressing each of the issues raised by Wilson on appeal would be

duplicative of the magistrate judge’s thorough and well-reasoned analysis of these

same issues and would serve no jurisprudential purpose. Because we agree with the

discussion set forth in the magistrate judge’s 31-page Report and Recommendation

and the district court’s 11-page Order Adopting the Report and Recommendation, we

adopt that disposition as our own.

      AFFIRMED.




                                          2